District of Columbia
                               Court of Appeals

No. 15-BG-611
                                                                 APR 14 2016
IN RE IDUS J. DANIEL, JR.,
                          Petitioner.
Bar Registration No. 405077

                                             Bar Docket No. BDN-400-13;
                                             Board Docket No. 13-BD-095

         BEFORE: GLICKMAN and EASTERLY, Associate Judges; and FARRELL, Senior
Judge.

                                        ORDER

       On consideration of the motion, filed by the Office of Disciplinary Counsel, to
publish this court’s February 22, 2016, memorandum opinion and judgment, regarding
the above-referenced matter, and no opposition having been filed, it is

       ORDERED that the motion to publish the memorandum opinion and judgment is
granted, and that the decision be reissued as a published opinion forthwith.


                                             PER CURIAM.

Copies to:

Elizabeth J. Branda, Esq.
Board on Professional Responsibility

Wallace E. Shipp, Esq.
Bar Counsel

Wendell C. Robinson, Esq.
7600 Georgia Avenue, NW – Suite 203
Washington, DC 20012

Eric L. Yaffe, Esq.
2600 Virginia Avenue, NW – Suite 1111
Washington, DC 20037